Citation Nr: 1715835	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-28 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to March 1986 and from January 10, 2003 to October 28, 2003.  The Veteran also had prior and subsequent Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In September 2015, she testified at a hearing before the undersigned Veterans' Law Judge.  Transcripts of those hearing are of record.

This case was previously before the Board in April 2016, when it was remanded for additional development.

During the pendency of the remand, April 2016 and November 2016 rating decisions granted service connection for left knee degenerative joint disease (DJD), plantar fasciitis, left shoulder strain with DJD, cervical spine strain with DJD, thoracolumbar strain with arthritis, sinusitis, allergic rhinitis, headaches, a right ankle disability, and a left ankle strain.  As the April 2016 and November 2016 rating decisions constitute a grant of the claims for service connection on appeal, those issues are no longer before the Board.  


FINDING OF FACT

The weight of the probative evidence of record indicates that the Veteran has not had a right knee disability at any time during the pendency of the appeal.




CONCLUSION OF LAW

The requirements to establish service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied in December 2009 and June 2016 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service VA and private treatment records, and VA examination reports.  The Veteran was afforded a DRO hearing and a hearing before the Board.  Copies of those transcripts are of record.  There is no allegation that the hearings provided to the Veteran were deficient in any way and further discussion of the adequacy of the hearings is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, the Veteran was afforded a VA knee examination in September 2016.  In a June 2016 letter, VA requested that the Veteran submit or authorize VA to obtain on her behalf treatment records from her private treatment providers; to date, the Veteran has not responded.  Lastly, additional VA treatment records were obtained in June 2016, August 2016, September 2016, and October 2016.  Accordingly, the Board finds that there has been substantial compliance with 
the prior remand instructions and no further action is necessary.  See D'Aries            v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d    1110, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases      in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically    on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks service connection for a right knee disability, which she asserts is related to her physical training and parachute jumps during service.  

While the VA and private treatment records note right knee "problems" and isolated reports of right knee pain and stiffness, they do not show a conclusive diagnosis pertaining to right knee.  

Additionally, the Veteran was provided VA joints examinations in April 2010.  The examination report notes that the Veteran reported that she only wanted to claim service connection for her left knee, not both knees.  Upon physical examination, there was no evidence of right knee pain with range of motion testing, and no evidence of right knee tenderness.  

The Veteran was afforded another VA knee examination in September 2016.  The Veteran denied any right knee disability or pain.  Upon physical examination, initial and repetitive use range of motion testing, muscle strength testing, and joint stability testing were within normal limits.  The examiner indicated that the Veteran did not presently or previously have a right knee meniscus condition.  Right knee radiographs indicated that the Veteran's right knee joint spaces were maintained without evidence of fracture, dislocation, effusion, or significant soft tissue abnormality.  The examiner opined there was no evidence of a right knee disability. 

The Veteran, as a lay person, is competent to report what she has experienced, including right knee pain and stiffness.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994). However, the record shows that the Veteran has not been diagnosed with a right knee disability. The question as to whether she has a right knee disability      is a complex medical question.  Accordingly, appropriate medical expertise is required to make this determination.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to diagnose a right knee disability.  See 38 C.F.R. § 3.159(a)(1)(2016).  While the Veteran is competent to report what she experienced, the medical evidence demonstrates that she does not have a right knee disability.  See Barr          v. Nicholson, 21 Vet. App. 303 (2007). Accordingly, the Board affords more weight to the September 2016 VA examiner's finding that the Veteran did not    have a right knee disability, than it does to the Veteran's assertions that she does have a right knee disability.

The Board has not overlooked the October 29, 2010 treatment record from Sugar Orthopedics indicating that a magnetic resonance imaging (MRI) indicated "mild intrasubstance degeneration of meniscus."  No evidence of acute abnormality."      That record also noted an impression of "bilateral patellofemoral pain" and left      knee possible left knee derangement.  However, the record is silent for any conclusive diagnosis regarding the right knee.  With regard to the noted impression of "bilateral patellofemoral pain," pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board also considered the August 22, 2013 VA treatment record notation of "DJD...knees."  However, the Board finds that notation is less probative than the September 7, 2016 radiology report.  Specifically, the August 22, 2013 treatment record appear to be based solely on the Veteran's subjective reports of occasional pain and stiffness as they cited no objective data in support of the diagnosis.  In contrast, the September 7, 2016 right knee studies objectively indicated that the Veteran's joint spaces were maintained without fracture, dislocation, effusion,        or soft tissue abnormality and the September 2016 VA examiner opined that the studies were negative for any evidence of degenerative or traumatic arthritis and that the Veteran did not have a right knee disability.  As the examiner's findings were based on a complete review of the record, clinical testing, and an examination of the Veteran, the September 2016 report is accorded greater probative weight than the August 22, 2013 treatment record. 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131 (West 2014).  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, in the absence of competent evidence showing a current diagnosis of a right knee disability, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. at 225. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for a right knee disability is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


